Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Status of Claims
Claims 1, 2, 6-8, and 21-26 are pending, with claims 3-5 and 9-20 being canceled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woychio (US 4,326,731). Woychio teaches a compactible wagon including a platform (11, 15, 15) with first and second ends and upper and lower surfaces and defining a platform width, a platform length and a longitudinal axis at either end of which are disposed the first and second ends of the platform, and where the platform is further comprised of at least two pivotably (at 16) interconnected independent sections, at least one section being disposed proximal the first end and at least one section being disposed proximal the second end; at least two sets of wheels (14, 14) disposed below the lower surface of the platform, at least one set being disposed on each of at least the two independent sections (via connecting portion at bottom of 12, 12) proximal the first and second ends, and each set of wheels comprising at least one wheel; wherein the independent sections of the platform are pivotable about a horizontal axis (defined by .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Woychio. The elements disclosed in Woychio are discussed above in the section based on 35 USC §102. Wheels 14 are described as being “carter” wheels, which initially is understood to be a typographical error for caster wheels. Alternatively, to the extent that the reference fails to positively teach that wheels 14 are caster wheels, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the wheels 14 as caster wheels for the purpose of allowing the cart to be maneuvered in plural directions without the necessity of picking it up from the ground or rolling surface in order to re-direct its motion.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Woychio in view of Manfredi, Jr., et al. (US 3,305,243) and Raymond (US 4,763,907). The reference to Woychio is discussed above and fails to specifically teach at least two side .
Initially, Manfredi, Jr., et al. teach an arrangement for a cart which includes first and second foldable portions (14, 19), which includes side walls (35, 37, 40), which may be connected to the cart, the side walls configured to form an at least partially enclosed volume above the cart, and functional to be placed in a compacted position (figure 7), wherein no dimension of the side walls is larger than the lateral width of the platform. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wagon initially taught by Woychio to not have side walls with optional side walls as taught by Manfredi, Jr., et al., for the purpose of assisting in accommodating larger or taller loads which would benefit from lateral support at a position higher than the top face of the platform. 
As regards the provision of foldable walls, to make an extensible wall foldable, for example for the purpose of improving convenience so that a user can unfold the walls to a deployed position rather than having to position the walls in mating sockets to set them up would be understood to constitute a minor modification to the wagon structure (e.g., the replacement of the sockets 38 with a hinge structure, or connecting the sockets to the platform with a hinge structure) well within the skill level of the ordinary practitioner, in order to improve the convenience of using the cart as outlined above.
Further, Raymond teaches that it is well known to provide a cart with a platform (1, 2), where additionally there are at least two side walls (16, 16), the walls being rotatably connected (hinges 17) to the platform for selective deployment. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the walls taught by the modifying reference to Manfredi, Jr., et al. as applied to provide side walls to the cart of Woychio with foldable or rotatably deployed walls as specifically taught by Raymond, for the purpose of improving the convenience of use of the cart.
Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the references to Montemayor and Kleinschmidt are not applicable to the claims as amended. In this instance, the examiner agrees. Note the references to Woychio and Raymond, now applied in direct response to applicant’s amendment. 
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616